DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 40-47 drawn to a  modified human T cell comprising a chemokine receptor.
Group II, claims 48-50 drawn to a method of using T cell 
Group III, claims 51-59 drawn to a method of making modified human T cells

The inventions listed as Groups I-III do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: The inventions are drawn to multiple methods and multiple products, therefore as per 37 CFR § 1.475(a)-(d), applications containing claims drawn to more than one categories of invention (as defined by section (b)) are not considered to have unity of invention (see particularly section (c)).    See the following:
37 CFR § 1.475  Unity of invention before the International Searching Authority, the International Preliminary Examining Authority and during the national stage.

An international and a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in an application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
An international or a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
     (1)      A product and a process specially adapted for the manufacture of said
product; or
     (2)      A product and process of use of said product; or
     (3)      A product, a process specially adapted for the manufacture of the said
product, and a use of the said product; or
     (4)     A process and an apparatus or mean specifically designed for carrying out the said process; or
     (5)     A product, a process specially adapted for the manufacture of the said
product, and an apparatus or means specifically designed for carrying out the
said process.
(c)    If an application contains claims to more or less than one of the combinations of categories of invention set forth in paragraph (b) of this section, unity of invention might not be present.
(d)    If multiple products, processes of manufacture or uses are claimed, the first invention of the category first mentioned in the claims of the application and the first recited invention of each of the other categories related thereto will be considered as the main invention in the claims, see PCT Article 17(3)(a) and §1.476(c).

As set forth in Rule 13.1 of the Patent Cooperation Treaty (PCT), "the international application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept.”  Moreover, as stated in PCT Rule 13.2, "where a group of inventions is claimed in one and the same international application, the requirement of unity of invention referred to in Rule 13.1 shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features."  Furthermore, Rule 13.2 defines "special technical features" as "those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art."  A lack of unity of invention determination begins with a consideration of the claims in light of the description and drawings. Lack of unity of invention may be directly evident “a priori,” or before considering any prior art when no special technical feature is common to each of the independent claims. Alternatively, lack of unity of invention may only become evident “a posteriori,” or after considering the claims in relation to the prior art. Finally, the determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
The technical feature of Groups I, II and III lack unity of invention because though inventions of these groups require the technical feature to modify human T cell comprising chemokine receptor group consisting of CCR1, CCR2, CCR3, CCR4, CCR5, CXCR1, CXCR3, CXCR4, and application of modified T cell is not unique technical feature as it does not contribute the prior art because of at least E.K. Moon et al. (2011 CLINICAL CANCER RESEARCH, vol.17, no.14 of record IDS filed 4th June 2020).


The applicant states that the cell expresses a cognate chemokine on the cell surface targeted by a chemokine receptor on the lymphocyte cell surface (see [0022] specification) and when cognate chemokine is CCL2, the chemokine receptor is CCR2 (see [0024] specification that lymphocytes are expressing a chemokine receptor for use in various cancer such as bone cancer, breast cancer, colorectal cancer, gastric cancer, liver cancer, lung cancer, ovarian cancer, pancreatic cancer, prostate cancer, skin cancer, testicular cancer, and vaginal cancer. E.K. Moon et al. teach that CCR2b transduction led to CCL2-induced calcium flux, increased transmigration, and augmented in vitro T cell killing ability. This was associated with significantly increased anti-tumor activity. E.K. Moon et al. also teach the modified CAR-T cells directed against mesotheliomas expressing CCL2 wherein the CAR-T cells are genetically modified to express CCR2 resulting in dramatic clinical responses in different cancer types, including melanoma and Epstein-Barr virus lymphomas.

This special technical feature of Groups I, II and III lacks novelty and is anticipated or rendered obvious by E.K. Moon et al.  Accordingly, any subsequent patentably distinct invention lacks unity with the first group, see 37 CFR § 1.476 (d). The technical feature of Groups I is not special because it would have been obvious in view of E.K. Moon et al. See MPEP § 2143.1.(IV).
 Therefore, there is no special technical feature, as required for co-examination and restriction is required because there is no unity of invention or inventive step.  A single group must be elected.
Species Election
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows:
For Group I, A modified human T cell comprising a genus of ectopically expressed endogenous chemokine receptor (claims 41-43)
For Group I, The modified human T cell comprising a genus of surface CARs (claims 44-46)
For Group II, A modified human T cell comprises a genus of effector domain comprises i) VP 16 or VP64 (claim 53) and ii) MS2-binding RNA (claim 54)
For Group II, A modified human T cell comprises a genus of endogenous chemokine receptor genes (claims 55-57)
For Group II, The modified human T cell comprising a genus of surface CARs (claims 58- 59).
For Group II, The method according to claim 48, wherein the cancer is selected from the group consisting of prostate cancer, ovarian cancer, cervical cancer, colorectal cancer, intestinal cancer, testicular cancer, skin cancer, lung cancer, thyroid cancer, bone cancer, breast cancer, bladder cancer, uterine cancer, vaginal cancer, pancreatic cancer, liver cancer, kidney cancer, brain cancer, spinal cord cancer, oral cancer, parotid tumor, blood cancer, lymphomas, solid tumors, and liquid tumors.

The claims shall be restricted to the elected species if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.

Upon the allowance of a generic claim, the applicant will be entitled to consideration of claims to additional species written in dependent form or otherwise require all the limitations of an allowed generic claim. 
Currently, for Groups I & II, all claims except claims 41, 42, 43, 55, 56, and 57 are generic to chemokine receptors; for Groups I & II, all claims except 44, 45, 46, 58, and 59 are generic to CAR; for Group II, all claims except 53 and 54 are generic to effector domain; and for Group II, all claims except 48 are generic to the cancer.

The applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where the applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUDUR RAHMAN whose telephone number is (571)272-0196. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy NGUYEN can be reached on 575-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MASUDUR RAHMAN/               Examiner, Art Unit 4161                                                                                                                                                                                         
/ARTHUR S LEONARD/Examiner, Art Unit 1633